Citation Nr: 1828513	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bronchial asthma.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (hereinafter Agency of Original Jurisdiction) (AOJ)).

The Veteran was scheduled for a Board videoconference hearing on April 17, 2018.  A notation in the record indicates the hearing was cancelled.  The Veteran has not requested a rescheduled hearing.  Accordingly, the Board deems the Veteran's request for a hearing to be withdrawn.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to increased rating for bronchial asthma, as well as service connection for bilateral hearing loss.

Bronchial Asthma

In May 2018 correspondence, the Veteran, through his representative, stated that his service-connected bronchial asthma has worsened since his last VA examination.  The Veteran was last examined by VA in 2010 for this condition.  As the Veteran indicates a worsening since then and the Board finds that the VA examination is too remote to adequately assess the severity of his bronchial asthma, a remand is warranted to afford the Veteran an examination to ascertain the current level of severity of the disability.



Bilateral Hearing Loss

The Veteran has submitted statements indicating that he has experienced hearing loss since service.  To date, he has not been afforded a VA examination for his claimed hearing loss.  Under these circumstances, evidentiary development is needed to fairly evaluate the Veteran's claim for service connection for bilateral hearing loss.  Thus, on remand, the Veteran must be afforded a VA examination to determine the nature and etiology of any hearing loss he may have.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated since October 2015 and associate them with the claims folder.

2.  Schedule the Veteran for a VA respiratory examination to evaluate the nature and severity of his bronchial asthma.  The claims file should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies and tests (to include PFTs).  

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's claimed hearing loss, if any. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.

The examiner is asked to opine whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed hearing loss disability had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service, to include in-service noise exposure.  In rendering this opinion, the examiner should consider any lay statements given by the Veteran concerning exposure to acoustic trauma while in service.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Readjudicate the claims after any necessary development is complete.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

